                                 Case 21-10120-CSS                          Doc 1        Filed 01/27/21           Page 1 of 17

    Fill in this information to identify the case:

    United States Bankruptcy Court for the:
                                  District of Delaware
                                              (State)                                                                                     ☐ Check if this is an
    Case number (if known):                                         Chapter       11                                                          amended filing


    Official Form 201
    Voluntary Petition for Non-Individuals Filing for
    Bankruptcy                                                                                                                                            04/19
    If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
    number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




    1.    Debtor’s Name                    Eagle Hospitality Real Estate Investment Trust


                                           N/A
    2. All other names debtor used
       in the last 8 years

         Include any assumed names,
         trade names, and doing
         business as names

    3. Debtor’s federal Employer
       Identification Number (EIN)         XX-XXXXXXX


    4. Debtor’s address                    Principal place of business                                     Mailing address, if different from principal place
                                                                                                           of business 1
                                           12 Marina Boulevard                                             3 Times Square, 9th Floor
                                           Number                Street                                    Number          Street

                                           Marina Bay Financial Centre Tower 3, Level 44                   c/o FTI Consulting, Alan Tantleff
                                                                                                           City                           State    Zip Code


                                           Singapore 018982                                                New York, NY 10036
                                           City                                  State     Zip
                                           Code

                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                           Singapore                                                       200 Park Avenue
                                           County
                                                                                                           Number          Street




                                                                                                           New York, NY 10166
                                                                                                           City                           State    Zip Code




    5. Debtor’s website (URL)              https://eagleht.com/

    6.    Type of debtor                   ☐ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                           ☐ Partnership (excluding LLP)

                                           ☒ Other. Specify:              Real Estate Investment Trust under Singapore law.




1        Solely for purposes of notices and communications.



         Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 1
                             Case 21-10120-CSS                   Doc 1        Filed 01/27/21         Page 2 of 17

                                      A. Check One:
7.    Describe debtor’s business
                                      ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                      ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                      ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                      ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                      ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                      ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                      ☒ None of the above

                                      B. Check all that apply:
                                      ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                      ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                         § 80a-3)
                                      ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                      C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                         http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          5313

8. Under which chapter of the         Check One:
   Bankruptcy Code is the
   debtor filing?                     ☐ Chapter 7

                                      ☐ Chapter 9

                                      ☒ Chapter 11. Check all that apply:

                                                      ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                        insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                        4/01/22 and every 3 years after that).
                                                      ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                        debtor is a small business debtor, attach the most recent balance sheet, statement
                                                        of operations, cash-flow statement, and federal income tax return, or if all of these
                                                        documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                      ☐ A plan is being filed with this petition.

                                                      ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                        creditors, in accordance with 11 U.S.C. § 1126(b).
                                                      ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                        Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                        Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                        for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                      ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                        12b-2.
                                      ☐ Chapter 12
9. Were prior bankruptcy cases        ☒ No
   filed by or against the debtor     ☐ Yes.       District                         When                     Case number
   within the last 8 years?                                                                   MM/DD/YYYY
     If more than 2 cases, attach a                District                         When                     Case number
     separate list.                                                                           MM/DD/YYYY




     Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
                                 Case 21-10120-CSS                   Doc 1        Filed 01/27/21            Page 3 of 17

    10. Are any bankruptcy cases          ☐ No
        pending or being filed by a       ☒ Yes.                                                                    Relationship      Affiliate
                                                      Debtor             See Schedule 1
        business partner or an
        affiliate of the debtor?                      District     Delaware                                         When
                                                                                                                                      01/18/2021
       List all cases. If more than 1,                                                                                                MM / DD / YYYY
       attach a separate list.
                                                      Case number, if known _See Schedule 1_________


    11. Why is the case filed in this     Check all that apply:
        district?
                                          ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.
                                          ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have       ☒ No
        possession of any real            ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal
        property that needs                         Why does the property need immediate attention? (Check all that apply.)
        immediate attention?
                                                    ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                         safety.
                                                         What is the
                                               hazard?

                                                    ☐    It needs to be physically secured or protected from the weather.

                                                    ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                         attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                         assets or other options).
                                                    ☐    Other
                                                    Where is the property?
                                                                                          Number        Street



                                                                                          City                                State        Zip Code

                                                    Is the property insured?
                                                    ☐ No

                                                    ☐ Yes.       Insurance agency

                                                                 Contact name
                                                                 Phone




                    Statistical and administrative information

    13. Debtor's estimation of           Check one:
        available funds
                                         ☒ Funds will be available for distribution to unsecured creditors.
                                         ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of              ☐     1-49                         ☒    1,000-5,000                       ☐     25,001-50,000
        creditors 2                      ☐     50-99                        ☐    5,001-10,000                      ☐     50,001-100,000
                                         ☐     100-199                      ☐    10,001-25,000                     ☐     More than 100,000
                                         ☐     200-999




2      The Eagle Hospitality Group’s estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.
       Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 3
                                Case 21-10120-CSS                    Doc 1         Filed 01/27/21           Page 4 of 17

    15. Estimated assets 3              ☐      $0-$50,000                 ☐     $1,000,001-$10 million             ☒       $500,000,001-$1 billion
                                        ☐      $50,001-$100,000           ☐     $10,000,001-$50 million            ☐       $1,000,000,001-$10 billion
                                        ☐      $100,001-$500,000          ☐     $50,000,001-$100 million           ☐       $10,000,000,001-$50 billion
                                        ☐      $500,001-$1 million        ☐     $100,000,001-$500 million          ☐       More than $50 billion

    16. Estimated liabilities           ☐      $0-$50,000                  ☐    $1,000,001-$10 million              ☒   $500,000,001-$1 billion
                                        ☐      $50,001-$100,000            ☐    $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                        ☐      $100,001-$500,000           ☐    $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                        ☐      $500,001-$1 million         ☐    $100,000,001-$500 million           ☐   More than $50 billion

                    Request for Relief, Declaration, and Signatures

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
               $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

    17. Declaration and signature of      The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
        authorized representative of      petition.
        debtor
                                          I have been authorized to file this petition on behalf of the debtor.
                                          I have examined the information in this petition and have a reasonable belief that the information is true and
                                          correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                          Executed on         01/27/2021
                                                             MM/ DD / YYYY


                                                 /s/ Chan Kim Lim                                          Chan Kim Lim
                                                Signature of authorized representative of debtor             Printed name

                                                Title   Manager, Corporate Trust,
                                                        DBS Trustee Limited (in its capacity
                                                        as trustee of Eagle Hospitality Real
                                                        Estate Investment Trust)
                                                 /s/ Kwek Yi Lin                                           Kwek Yi Lin
                                                Signature of authorized representative of debtor              Printed name

                                                Title   Manager, Corporate Trust,
                                                        DBS Trustee Limited (in its capacity
                                                        as trustee of Eagle Hospitality Real
                                                        Estate Investment Trust)



    18. Signature of attorney                   /s/ G. David Dean                                          Date        01/27/2021
                                                Signature of attorney for debtor                                        MM/DD/YYYY



                                                G. David Dean
                                                Printed name
                                                Cole Schotz P.C.
                                                Firm name
                                                500 Delaware Avenue, Suite 1410
                                                Number           Street
                                                Wilmington                                                         DE                    19801
                                                City                                                               State                 ZIP Code
                                                (302) 652-3131                                                     ddean@coleschotz.com
                                                Contact phone                                                      Email address
                                                6403                                             DE
                                                Bar number                                      State




3      Estimated value of assets as of September 30, 2020.
       Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
                   Case 21-10120-CSS                 Doc 1       Filed 01/27/21   Page 5 of 17


 Fill in this information to identify the case:
                                                                      ,
 United States Bankruptcy Court for the:
                           District of Delaware
                                     (State)                                               ☐ Check if this is an
 Case number (if                                                                               amended filing
 known):                                          Chapter   11



                                                        Schedule 1
                      Pending Bankruptcy Cases Filed by Affiliates of the Debtor

         On January 18, 2020, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for District of Delaware for relief under chapter 11
of title 11 of the United States Code. The Debtors are being jointly administered under the case
number assigned to the chapter 11 case of EHT US1, Inc (Case No. 21-10036).

    •    5151 Wiley Post Way, Salt Lake City, LLC
    •    ASAP Cayman Atlanta Hotel LLC
    •    ASAP Cayman Denver Tech LLC
    •    ASAP Cayman Salt Lake City Hotel LLC
    •    ASAP Salt Lake City Hotel, LLC
    •    Atlanta Hotel Holdings, LLC
    •    CI Hospitality Investment, LLC
    •    Eagle Hospitality Trust S1 Pte. Ltd.
    •    Eagle Hospitality Trust S2 Pte. Ltd.
    •    EHT Cayman Corp Ltd.
    •    EHT US1, Inc.
    •    Sky Harbor Atlanta Northeast, LLC
    •    Sky Harbor Denver Holdco, LLC
    •    Sky Harbor Denver Tech Center, LLC
    •    UCCONT1, LLC
    •    UCF 1, LLC
    •    UCHIDH, LLC
    •    UCRDH, LLC
    •    Urban Commons 4th Street A, LLC
    •    Urban Commons Anaheim HI, LLC
    •    Urban Commons Bayshore A, LLC
    •    Urban Commons Cordova A, LLC
    •    Urban Commons Danbury A, LLC
    •    Urban Commons Highway 111 A, LLC
    •    Urban Commons Queensway, LLC
    •    Urban Commons Riverside Blvd., A, LLC
    •    USHIL Holdco Member, LLC
                Case 21-10120-CSS          Doc 1      Filed 01/27/21      Page 6 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
EAGLE HOSPITALITY REAL ESTATE                                  : Case No. 21-[_____] ([___])
INVESTMENT TRUST,                                              :
                                                               :
                  Debtor.                                      :
                                                               :
---------------------------------------------------------------x


                          CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10%
or more of any class of the debtor’s equity interest:

                   Shareholder                         Approximate Percentage of Equity Held

                       None                                                 None
                                     Case 21-10120-CSS                       Doc 1   Filed 01/27/21           Page 7 of 17


    Fill in this information to identify the case:
    Debtor name: Eagle Hospitality Real Estate Investment Trust
    United States Bankruptcy Court for the: District of Delaware
    Case number (if known):

                                                                                                                                            þ Check if this is an
                                                                                                                                                    amended filing

    Official Form 204
    Chapter 11 or Chapter 9 Cases: Amended List of Creditors Who Have the
    30 Largest Unsecured Claims and Are Not Insiders1                                                                                                         12/15

    A list of creditors holding the 30 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
    Largest unsecured claims.

        Name of creditor and              Name, telephone number, and       Nature of the           Indicate if   Amount of unsecured claim
        complete mailing address,         email address of creditor contact claim                   claim is      If the claim is fully unsecured, fill in only unsecured
        including zip code                                                  (for example,           contingent,   claim amount. If claim is partially secured, fill in
                                                                            trade debts,            unliqui-      total claim amount and deduction for value of
                                                                            bank loans,             dated, or     collateral or setoff to calculate unsecured claim.
                                                                            professional            disputed
                                                                            services, and                         Total claim,     Deduction for      Unsecured
                                                                            government                            if partially     value of           claim
                                                                            contracts)                            secured          collateral or
                                                                                                                                   setoff

    1   Lodging USA Lendco LLC2           Jerome Yuan                            Loan                 ¨C                                              $89,000,000.003
        c/o ASAP International Hotel,     jerome@asapholdings.com
        LLC                               Tel: (213) 625-1200                                         ¨U
        81 N. Mentor Avenue
        Pasadena CA 91106
                                                                                                      þD
    2   Crestline Hotels & Resorts LLC    Monica Bernstein
                                          Monica.Bernstein@Crestlinehotels.com
                                                                                 Hotel                þC                                              $4,150,000.00
        3950 University Drive                                                    Management
        Suite 301                         Tel: (571) 529-6100                                         þU
        Fairfax VA 22030
                                                                                                      þD
    3   Aimbridge Hospitality, LLC        Greg Moundas                           Trade                þC                                              $3,475,763.99
        5851 Legacy Circle                greg.moundas@aimhosp.com
        Suite 400                         Tel: (972) 952-0200                                         þU
        Plano TX 75024
                                                                                                      þD
    4   Intercontinental Hotels Group     Tim Kennedy                            Trade                þC                                              $3,119,911.75
        PO Box 101074                     tim.kennedy@ihg.com
        Atlanta GA 30392-1074             Tel: (760) 294-8611                                         þU
                                                                                                      þD
    5   Evolution Hospitality LLC         Greg Moundas                           Trade                þC                                              $2,067,427.16
        5851 Legacy Circle                greg.moundas@aimhosp.com
        Suite 400                         Tel: (972) 952-0200                                         þU
        Plano TX 75024
                                                                                                      þD
    6   Marriott International            Steven A. Cohen                        Trade                þC                                              $1,382,319.12
        10400 Fernwood Road               steven.cohen@arentfox.com
        Dept 51/010.24                    Tel: (301) 380-3000                                         þU
        Bethesda MD 20817
                                                                                                      þD
1 On a consolidated basis, excluding tax claims. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with
respect to all or any portion of the claims listed herein. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount, priority, validity or
characterization of any claim at a later date. Out of abundance of caution, the Debtors have included in this list vendors and service providers (to the extent
known to the Debtors) who previously provided services to the hotel management companies. Any obligations to these vendors and service providers are
obligations of the respective hotel management companies, and the Debtors reserve all rights related to claims of such vendors filed in this case.
3The Debtors are currently investigating the loan from Lodging USA Lendco, LLC (“Lodging USA”) to determine the role of the Debtors’ former officers Taylor
Woods and Howard Wu in connection with Lodging USA and whether Lodging USA should be considered an insider.
3   Original principal amount.

    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                  Page 1
                                  Case 21-10120-CSS                Doc 1   Filed 01/27/21      Page 8 of 17

Debtor    Eagle Hospitality Real Estate Investment Trust                                                       Case number (if known) 21-10036

    Name of creditor and            Name, telephone number, and       Nature of the   Indicate if   Amount of unsecured claim
    complete mailing address,       email address of creditor contact claim           claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                (for example,   contingent,   claim amount. If claim is partially secured, fill in
                                                                      trade debts,    unliqui-      total claim amount and deduction for value of
                                                                      bank loans,     dated, or     collateral or setoff to calculate unsecured claim.
                                                                      professional    disputed
                                                                      services, and                 Total claim,     Deduction for      Unsecured
                                                                      government                    if partially     value of           claim
                                                                      contracts)                    secured          collateral or
                                                                                                                     setoff

7   BankDirect Capital Finance                                         Insurance        þC                                              $988,049.00
    150 North Field Drive           Tel: (877) 226-5456
    Suite 190                                                                           þU
    Lake Forest IL 60045
                                                                                        þD
8   Sompo International Insurance   Chloe Ferguson                     Insurance        þC                                              $869,938.00
    1221 Avenue of the Americas     cferguson@sompo-intl.com
    New York NY 10020               Tel: (212) 471-1770                                 þU
                                                                                        þD
9   Sentry Control Systems Inc.     Brent Gonzalez                     Trade            þC                                              $811,491.00
    6611 Odessa Avenue              brent.gonzalez@skidata.com
    Van Nuys CA 91406               Tel: (818) 381-5259                                 þU
                                                                                        þD
10 Hilton Worldwide                 Austin Elmaghrabi
                                    austin.elmaghrabi@hilton.com
                                                                       Trade            þC                                              $676,039.64
   4649 Paysphere Circle
   Chicago IL 60674                 Tel: (703) 883-1000                                 þU
                                                                                        þD
11 Hospitality Staffing Solutions   Michael Patterson                  Trade            þC                                              $657,424.14
   LLC                              MPatterson@hssstaffing.com
   PO Box 742822                    Tel: (678) 426-5664                                 þU
   Atlanta GA 30374-2822
                                                                                        þD
12 Kaiser Foundation Health Plan    Antonio Ayala                      Trade            þC                                              $554,251.51
   PO Box 80204                     Antonio.J.Ayala@kp.org
   Los Angeles CA 90080-0204        Tel: (720) 857-4319                                 þU
                                                                                        þD
13 Sysco                            Angelline Ng                       Trade            þC                                              $419,004.55
   20701 East Currier Road          Ng.Angelline@la.sysco.com
   City of Industry CA 91789        Tel: (909) 595-9595                                 þU
                                                                                        þD
14 US Foods                         Charlene K Goss                    Trade            þC                                              $408,578.77
   Fish License # 17108             charlene.goss@usfoods.com
   Box 843202                       Tel: (847) 268-5428                                 þU
   Dallas TX 75284-3202
                                                                                        þD
15 Everest National Insurance                                          Trade            þC                                              $328,455.98
   Company                          Tel: (714) 371-9600
   PO Box 499                                                                           þU
   Newark NJ 07101-0499
                                                                                        þD
16 Gibs Inc.                        Wilkin Mes                         Trade            þC                                              $327,789.11
   c/o Carnival Corporation         WMes@carnival.com
   231 Windsor Way                  Tel: (562) 243-2191                                 þU
   Long Beach CA 90802
                                                                                        þD
17 Hotelier Management Services     Angel Pis-Dudot                    Trade            þC                                              $299,734.18
   LLC                              angel@hotelierlinen.com
   PO Box 715123                    Tel: (786) 301-6559                                 þU
   Cincinnati OH 45271-5123
                                                                                        þD




Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                          Page 2
                               Case 21-10120-CSS                        Doc 1   Filed 01/27/21    Page 9 of 17

Debtor   Eagle Hospitality Real Estate Investment Trust                                                           Case number (if known) 21-10036

    Name of creditor and            Name, telephone number, and       Nature of the      Indicate if   Amount of unsecured claim
    complete mailing address,       email address of creditor contact claim              claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                (for example,      contingent,   claim amount. If claim is partially secured, fill in
                                                                      trade debts,       unliqui-      total claim amount and deduction for value of
                                                                      bank loans,        dated, or     collateral or setoff to calculate unsecured claim.
                                                                      professional       disputed
                                                                      services, and                    Total claim,     Deduction for      Unsecured
                                                                      government                       if partially     value of           claim
                                                                      contracts)                       secured          collateral or
                                                                                                                        setoff

18 Aetna Life Insurance Company                                             Trade          þC                                              $278,210.29
   PO Box 31001-1408                Tel: (866) 899-4378
   Pasadena CA 91110-1408                                                                  þU
                                                                                           þD
19 Belfor USA Group Inc.            Tim Smith                               Trade          þC                                              $277,098.11
   5085 Kalamath St                 tim.smith@us.belfor.com
   Denver CO 80221                  Tel: (303) 656-1178                                    þU
                                                                                           þD
20 Blackhawk Protection             Javier Escobar                          Trade          þC                                              $257,513.19
   30141 Antelope Road              tiffganino@aol.com
   Suite D # 786                    Tel: (909) 384-9015                                    þU
   Menifee CA 92584
                                                                                           þD
21 ENWAVE USA                       Robert Fox                              Trade          þC                                              $206,773.36
   PO Box 207851                    EFOX@ENWAVEUSA.COM
   Dallas TX 75320-7851             Tel: (416) 392-6838                                    þU
                                                                                           þD
22 Fiserv                           Deborah Stevenson
                                    Deborah.Stevenson@fiserv.com
                                                                            Trade          þC                                              $199,320.03
   255 Fiserv Drive
   Brookfield WI 53045              Tel: 301-665-4031                                      þU
                                                                                           þD
23 Duke Energy                      Florida.support@duke-energy.com
                                    Tel: (877) 372-8477
                                                                            Trade          þC                                              $190,635.36
   PO Box 1004
   Charlotte NC 28201-1004                                                                 þU
                                                                                           þD
24 PSAV                             Dawn C. Montgomery                      Trade          þC                                              $190,407.41
   23918 Network Place              dmontgomery@PSAV.COM
   Chicago IL 60673                 Tel: (727) 743-9577                                    þU
                                                                                           þD
25 JN Cleaning Solutions            Jusemil Abijamad
                                    jabijamad@jncleaningsolutions.com
                                                                            Trade          þC                                              $185,852.76
   1424 Ridge Street
   Kissimmee FL 34744               Tel: (407) 460-3981                                    þU
                                                                                           þD
26 Ecolab Inc.                      Angie Berberich                         Trade          þC                                              $177,877.63
   PO Box 70343                     angela.berberich@ecolab.com
   Chicago IL 60673-0343            Tel: 1-800-352-5326                                    þU
                                                                                           þD
27 Iwerks Entertainment Inc.        Kate Magnusson                          Trade          þC                                              $170,869.86
   27509 Avenue Hopkins             kmagnusson@iwerks.com
   Santa Clarita CA 91355           Tel: (416) 597-1585                                    þU
                                                                                           þD
28 EPIC Entertainment               Steve Sheldon
                                    steve@epicentertainmentgroup.com
                                                                            Trade          þC                                              $170,621.50
   207 E Broadway # 302
   Long Beach CA 90802              Tel: (323) 641-3742                                    þU
                                                                                           þD




Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                             Page 3
                              Case 21-10120-CSS              Doc 1       Filed 01/27/21       Page 10 of 17

Debtor   Eagle Hospitality Real Estate Investment Trust                                                        Case number (if known) 21-10036

    Name of creditor and            Name, telephone number, and       Nature of the   Indicate if   Amount of unsecured claim
    complete mailing address,       email address of creditor contact claim           claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code                                                (for example,   contingent,   claim amount. If claim is partially secured, fill in
                                                                      trade debts,    unliqui-      total claim amount and deduction for value of
                                                                      bank loans,     dated, or     collateral or setoff to calculate unsecured claim.
                                                                      professional    disputed
                                                                      services, and                 Total claim,     Deduction for      Unsecured
                                                                      government                    if partially     value of           claim
                                                                      contracts)                    secured          collateral or
                                                                                                                     setoff

29 Main Competitors Inc.                                              Trade             þC                                              $166,833.71
   800 Robinson Ave
   Kissimmee FL 34741                                                                   þU
                                                                                        þD
30 Southern California Edison                                         Trade             þC                                              $165,709.79
   P.O. Box 300
   Rosemead CA 91772-0001                                                               þU
                                                                                        þD




Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                          Page 4
                   Case 21-10120-CSS                      Doc 1      Filed 01/27/21          Page 11 of 17

    Fill in this information to identify the case and this filing:

   Debtor Name Eagle Hospitality Real Estate Investment Trust

   United States Bankruptcy Court for the:                                  District of Delaware
                                                                                                (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual’s
position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


            Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent
          of the partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the
          information is true and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: Amended List of Creditors Who Have the 30 Largest Unsecured Claims
            and Are Not Insiders (Official Form 204)
      ☒     Other document that requires a declaration Corporate Ownership Statement


                                                  [Remainder of page intentionally left blank.]
                  Case 21-10120-CSS                    Doc 1        Filed 01/27/21             Page 12 of 17

    I declare under penalty of perjury that the foregoing is true and correct.

    Executed on
                                      01/27/2021                                    /s/ Chan Kim Lim
                                      MM/ DD/YYYY                                Signature of individual signing on behalf of debtor
                                                                                 Chan Kim Lim
                                                                                 Printed name
                                                                                 Manager, Corporate Trust,
                                                                                 DBS Trustee Limited (in its capacity as trustee of
                                                                                 Eagle Hospitality Real Estate Investment Trust)
                                                                                 Position or relationship to debtor



                                     01/27/2021                                   /s/ Kwek Yi Lin
                                     MM/ DD/YYYY                                 Signature of individual signing on behalf of debtor
                                                                                 Kwek Yi Lin
                                                                                 Printed name
                                                                                 Manager, Corporate Trust,
                                                                                 DBS Trustee Limited (in its capacity as trustee of
                                                                                 Eagle Hospitality Real Estate Investment Trust)
                                                                                 Position or relationship to debtor


Official Form 202                        Declaration Under Penalty of Perjury for Non-Individual Debtors
                Case 21-10120-CSS           Doc 1      Filed 01/27/21      Page 13 of 17



                                     Certificate of DBS Trustee Limited
              (in its capacity as trustee of Eagle Hospitality Real Estate Investment Trust)
                   Chapter 11 Filing for Eagle Hospitality Real Estate Investment Trust


January 27, 2021




We, Chan Kim Lim and Kwek Yi Lin, are Authorised Signatories of DBS Trustee Limited (in its capacity
as trustee of Eagle Hospitality Real Estate Investment Trust (“EH-REIT”)) (“Trustee”) and certify for
and on behalf of the Trustee as follows:

1.      We are authorised to give this Certificate for and on behalf of the Trustee;

2.      EH-REIT is a real estate investment trust properly constituted by, and validly existing under the
        laws of Singapore pursuant to the Deed of Trust constituting EH-REIT dated 11 April 2019
        between Eagle Hospitality REIT Management Pte. Ltd., as manager and DBS Trustee Limited,
        as trustee, as may be amended, varied or supplemented from time to time (“Trust Deed”);

3.      DBS Trustee Limited has been properly appointed to act as the sole trustee of EH-REIT in
        accordance with the Trust Deed;

4.      The Trustee has, on the advice of its professional advisors, determined that it is desirable and
        in the best interests of EH-REIT, its creditors, stakeholders and other interested parties that
        EH-REIT files or cause to be filed voluntary petitions for relief (“Chapter 11 Case”) under the
        provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
        United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) in which
        the authority for the EH-REIT to operate as a debtor in possession will be sought;

5.      The Trustee is authorised and empowered to file or cause to be filed the Chapter 11 Case
        under the provisions of the Bankruptcy Code in the Bankruptcy Court;

6.      Pursuant to the resolutions in writing of the Board of Directors of DBS Trustee Limited duly
        passed on 2 May 2019, as varied in writing on 5 July 2019, 1 April 2020, 15 September 2020
        and 23 November 2020 (“Directors’ Resolutions”) (a copy of which is attached herein as
        Annex A), any two (2) Authorised Signatories (as defined in the Directors’ Resolutions) be and
        are hereby authorised, empowered and directed to execute and file jointly on behalf of the
        Trustee all petitions, schedules, lists, motions, papers, documents, or other filings, and to take
        any and all action that they deem necessary or proper to obtain such relief pertaining to EH-
        REIT under the Bankruptcy Code in the Bankruptcy Court, including any action necessary to
        maintain the ordinary-course operation of EH-REIT's business;

7.      Pursuant to the Directors’ Resolutions, any two (2) Authorised Signatories be and are hereby:

        (i)        authorised, and directed to (a) employ the law firm of Paul Hastings LLP (“Paul
                   Hastings”) as general bankruptcy counsel to represent and assist EH-REIT in carrying
                   out its duties under the Bankruptcy Code, and to take any and all actions to advance
                   EH-REIT’s rights and obligations in the Chapter 11 Case, including filing any pleadings,
                   and (b) in connection therewith, execute appropriate retention agreements, pay
                   appropriate retainers, and cause to be filed an appropriate application for authority to
                   retain the services of Paul Hastings;




EH-REIT – Chapter 11 Trustee Certificate                                                                 1
                 Case 21-10120-CSS          Doc 1      Filed 01/27/21        Page 14 of 17



           (i)    authorised, and directed to (a) employ the law firm of Cole Schotz P.C. (“Cole Schotz”)
                  as Delaware counsel to represent and assist EH-REIT in connection with its
                  restructuring pursuant to the Chapter 11 Case and (b) in connection therewith, execute
                  appropriate retention agreements, pay appropriate retainers, and cause to be filed an
                  appropriate application for authority to retain the services of Cole Schotz;

          (ii)    authorised and directed to (a) employ the law firm of Rajah & Tann Singapore LLP
                  (“Rajah & Tann”) as counsel in connection with Singapore law advice to, amongst
                  other things, represent and assist EH-REIT in connection with its restructuring pursuant
                  to the Chapter 11 Case and (b) in connection therewith, execute appropriate retention
                  agreements, pay appropriate retainers, and cause to be filed an appropriate application
                  for authority to retain the services of Rajah & Tann;

         (iii)    authorised and directed to (a) employ the law firm of Shook Lin & Bok LLP (“Shook
                  Lin”) as Singapore counsel to, amongst other things, represent and assist the Trustee
                  on compliance with Singapore laws, regulations and guidelines and the provisions in
                  the Trust Deed in connection with the Chapter 11 Case and (b) in connection therewith,
                  execute appropriate retention agreements, pay appropriate retainers, and cause to be
                  filed an appropriate application for authority to retain the services of Shook Lin;

         (iv)     authorised and directed to (a) employ the firm FTI Consulting, Inc. (“FTI”) to provide
                  Alan Tantleff as chief restructuring officer and certain additional personnel to assist EH-
                  REIT with its reorganization efforts and the Chapter 11 Case and to, among other
                  things, assist EH-REIT in (i) developing financial data for evaluation by the Trustee, its
                  creditors, or other third parties (in each case as requested by EH-REIT), (ii) responding
                  to issues related to the EH-REIT's financial liquidity, and (iii) selling the EH-REIT’s
                  assets, and (b) in connection therewith, execute appropriate retention agreements, pay
                  appropriate retainers, and cause to be filed an appropriate application for authority to
                  retain the services of FTI;

          (v)     authorised and directed to (a) employ the firms Moelis & Company LLC and Moelis &
                  Company Asia Limited (together, “Moelis”) as investment banker to, among other
                  things, assist EH-REIT in its restructuring pursuant to the Chapter 11 Case in (i)
                  conducting a strategic review of EH-REIT’s capital structure, (ii) advising the Company
                  in connection with the restructuring of EH-REIT’s funded debt, and (iii) assisting the
                  Trustee to evaluate financing and acquisition proposals, and (b) in connection
                  therewith, execute appropriate retention agreements, pay appropriate retainers, and
                  cause to be filed an appropriate application for authority to retain the services of Moelis;

         (vi)     authorised and directed to (a) employ the firm of Donlin, Recano & Company, Inc.
                  (“Claims Agent”) as notice and claims agent and administrative advisor to represent
                  and assist EH-REIT in carrying out its duties under the Bankruptcy Code, and to take
                  any and all actions to advance EH-REIT’s rights and obligations in the Chapter 11
                  Case, and (b) in connection therewith, execute appropriate retention agreements, pay
                  appropriate retainers, and cause to be filed appropriate applications for authority to
                  retain the services of Claims Agent;

         (vii)    authorised and empowered to (a) employ any other professionals to assist EH-REIT in
                  carrying out its duties under the Bankruptcy Code, and (b) in connection therewith, to
                  execute appropriate retention agreements, pay appropriate retainers and fees, and
                  cause to be filed an appropriate application for authority to retain the services of any
                  other professionals as necessary;




EH-REIT – Chapter 11 Trustee Certificate                                                                    2
                 Case 21-10120-CSS          Doc 1     Filed 01/27/21        Page 15 of 17



        (viii)    authorised, empowered, and directed to (a) execute and file all petitions, schedules,
                  motions, lists, applications, pleadings, and other papers, (b) in connection therewith,
                  employ and retain all assistance by legal counsel, accountants, financial advisors, and
                  other professionals, and (c) take and perform any and all further acts and deeds that
                  the Authorised Signatories jointly deem necessary, proper, or desirable in connection
                  with the Chapter 11 Case, with a view to the successful prosecution of such case;

         (ix)     authorised and empowered to (a) seek approval of a cash collateral order in interim
                  and final form which may require EH-REIT to grant liens and (b) negotiate and enter
                  into debtor-in-possession financing, in each case subject to potential capital
                  maintenance rules and financial assistance rules to be complied with under applicable
                  laws;

          (x)     authorised, empowered, and directed on behalf of and in the name of EH-REIT to
                  secure the payment and performance of any post-petition financing by (a) pledging or
                  granting liens and mortgages on, or security interest in, all or any portion of the EH-
                  REIT’s assets, including all or any portion of the issued and outstanding capital stock,
                  partnership interests, or membership interests of any subsidiaries of the EH-REIT,
                  whether now owned or hereafter acquired, and (b) entering into or causing to be
                  entered into such security agreements, pledge agreements, control agreements, inter-
                  creditor agreements, mortgages, deeds of trust and other agreements as are
                  necessary, appropriate or desirable to effectuate the intent of, or matters reasonably
                  contemplated or implied by, this paragraph 7(x) in such form, covering such collateral
                  and having such other terms and conditions as are approved or deemed necessary,
                  appropriate or desirable by the officer executing the same, the execution thereof by
                  such officer to be conclusive evidence of such approval or determination; and

         (xi)     authorised, empowered, and directed on behalf of and in the name of EH-REIT to (a)
                  take such further actions and execute and deliver such certificates, instruments,
                  guaranties, notices and documents as may be required or as such officers may deem
                  necessary, advisable or proper to carry out the intent and purpose of paragraphs 7(ix)
                  to 7(x), including the execution and delivery of any security agreements, pledges,
                  financing statements and the like, and (b) perform the obligations of EH-REIT under
                  the relevant law applicable to EH-REIT and the Bankruptcy Code, with all such actions
                  to be performed in such manner, and all such certificates, instruments, guaranties,
                  notices and documents to be executed and delivered in such form as the officers
                  performing or executing the same shall approve, and the performance or execution
                  thereof by such officers shall be conclusive evidence of the approval thereof by such
                  officers and by EH-REIT; and

         (xii)    authorised and directed to prepare, execute and deliver such other documents and to
                  take such other action as they may deem necessary or advisable to carry out the
                  purposes of the foregoing and that any and all such actions consistent with and
                  contemplated by the foregoing that may have been taken to date are hereby
                  authorised, ratified, approved and confirmed in all respects; and

        (xiii)    authorised, empowered, and directed on behalf of and in the name of the Trustee to
                  amend, supplement or otherwise modify from time to time the terms of any documents,
                  certificates, instruments agreements or other writings referred to in the foregoing as the
                  Authorised Signatories shall jointly determine to be necessary, proper and desirable.




EH-REIT – Chapter 11 Trustee Certificate                                                                  3
                  Case 21-10120-CSS              Doc 1      Filed 01/27/21        Page 16 of 17



8.           Limitation of Liability

      (i)             Notwithstanding any provision to the contrary in this Certificate, it is hereby agreed and
                      acknowledged that DBS Trustee Limited (“DBST”) is issuing this Certificate only in its
                      capacity as trustee of EH-REIT and not in its personal capacity and all references to
                      the Trustee in this Certificate shall be construed accordingly. As such, notwithstanding
                      any provision to the contrary in this Certificate, DBST has assumed all obligations
                      under this Certificate in its capacity as trustee of EH-REIT and not in its personal
                      capacity and any liability of or indemnity, covenant, undertaking, representation and/or
                      warranty given or to be given by the Trustee under this Certificate is given by DBST in
                      its capacity as trustee of EH-REIT and not in its personal capacity and any power and
                      right conferred on any receiver, attorney, agent and/or delegate is limited to the assets
                      of EH-REIT over which DBST in its capacity as trustee of the EH-REIT has recourse
                      and shall not extend to any personal assets of DBST or any assets held by DBST in its
                      capacity as trustee of any other trust. Any obligation, matter, act, action or thing
                      required to be done, performed, or undertaken or any covenant, representation,
                      warranty or undertaking given by the Trustee under this Certificate shall only be in
                      connection with the matters relating to EH-REIT and shall not extend to the obligations
                      of DBST in respect of any other trust or real estate investment trust of which it is trustee.

     (ii)             Notwithstanding any provision to the contrary in this Certificate, it is hereby agreed and
                      acknowledged that the obligations of the Trustee under this Certificate will be solely
                      the corporate obligations of DBST and there shall be no recourse against the
                      shareholders, directors, officers or employees of DBST for any claims, losses,
                      damages, liabilities or other obligations whatsoever in connection with any of the
                      transactions contemplated by the provisions of this Certificate.

     (iii)            For the avoidance of doubt, any legal action or proceedings commenced against the
                      Trustee whether in Singapore or elsewhere pursuant to this Certificate shall be brought
                      against DBST in its capacity as the trustee of EH-REIT and not in its personal capacity.

     (iv)             This paragraph 8 shall survive the termination, rescission or completion of this
                      Certificate.

     (v)              The provisions of this paragraph 8 shall apply, mutatis mutandis, to any notice,
                      certificate or other document which the Trustee issues under or pursuant to this
                      Certificate, as if expressly set out in such notice, certificate or document.


                                             [Signature page to follow]




EH-REIT – Chapter 11 Trustee Certificate                                                                         4
           Case 21-10120-CSS               Doc 1     Filed 01/27/21        Page 17 of 17



Yours sincerely
DBS Trustee Limited
(in its capacity as trustee of Eagle Hospitality Real Estate Investment Trust)




/s/ Chan Kim Lim
Name: Chan Kim Lim
Designation: Authorised Signatory




/s/ Kwek Yi Lin
Name: Kwek Yi Lin
Designation: Authorised Signatory




EH-REIT – Chapter 11 Trustee Certificate                                                   5
